 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350Orange County Publications, an Unincorporated Di-vision of Ottoway Newspaper, Inc., d/b/a The Times-Herald Record and Communications Workers of America, Local 1120, AFLŒCIO. Cases 34ŒCAŒ8304 and 34ŒCAŒ8517 June 26, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEB-MAN  AND WALSH On June 29, 1999, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The General Counsel and the Respondent filed exceptions and sup-porting briefs, and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. On February 2, 1998,1 the Union filed a petition seek-ing to represent the Respondent™s drivers.  On March 21, the Respondent™s publisher, James Moss, met with the drivers to present the Respondent™s position concerning union representation for the drivers.  At that meeting, which was tape recorded by an employee, Moss spoke at length about the possible consequences of unionization.  Among other things, Moss told the drivers that the Re-spondent was smart enough to know that if it gave the Union more than it gave its unrepresented employees it would be making the case for the Respondent to organize the whole Company. Moss also commented about the Union™s tactics in pressuring the Respondent in support of its demands, including the Union™s supposed use of sick outs.  Moss urged the drivers as follows:  Let™s work together to make this company stronger, not let™s find a way to fight with one an-other and make the company weaker. That is what it ends up being.  Let™s do some stuff to try and weaken the company.  And if that is what you want to do, ultimately, you have to realize that all of that stuff is going to have a negative im-pact on the company. If we need to, right now there could be a less ex-pensive way to deliver the Times-Herald Record than the distribution system that we™ve got. We have never availed ourselves of those other mechanisms.  We have out front looked for ways to keep our costs under control, and where there was not a need for full-time drivers.  The window for our distribution is between twelve o™clock and four o™clock.  That is when the papers come off the press.  Those are not eight hour jobs, yet we have done some things for some body of jobs that we have.  We have done some things on the front end and the back end to try to stretch the jobs into full-time, but we cannot do that for every job.  But what we have tried to do is keep people employed on a full-time basis where it made economic sense.  Where it doesn™t, we cannot do that and we won™t do that, even with a union.                                                                                                                      1 Unless otherwise noted, all dates are in 1998.  Despite these comments, Moss admitted at the hearing that preserving full-time driver positions made economic sense at the time of his March captive audience speech. Pursuant to a Decision and Direction of Election, from March 25 to April 6 a mail-ballot election was held among the Respondent™s drivers.  The tally of ballots showed 45 against and 14 for representation.  The Union filed objections asserting that Moss™ statements set forth above threatened employees with loss of full-time work and lesser wages and benefits than nonunion employees, if they voted for the Union.2  On September 8, while the objections were pending before the Board, the Respon-dent announced that, pursuant to a companywide restruc-turing initiative, it was restructuring its delivery opera-tions by, among other things, eliminating the full-time driver classification. The judge found that the Respondent violated Section 8(a)(1) by threatening employees that they would receive less benefits than nonunion employees if they voted in favor of union representation.  The judge also found that the Respondent did not violate Section 8(a)(3) and (1) by restructuring its delivery operations, and that Moss™ statement about the Respondent™s distribution system, set forth above, did not violate Section 8(a)(1).  According to the judge, this statement, read in context, was a truth-ful description of the collective-bargaining process and the potential impact of unionization on the Respondent™s practice of stretching part-time jobs into 8-hour jobs in order to keep the drivers employed full time.  The judge stressed that Moss™ prediction that the Respondent would not continue this practice if it did not make economic  2 On September 29, the Board issued an unpublished decision sus-taining the Union™s objections and setting aside the election.  In a sec-ond election held on November 12, a majority voted in favor of the Union, and it was certified as the representative of the Respondent™s drivers on November 18.  On May 11, 1999, the Board issued a Deci-sion and Order in Times-Herald Record, 328 NLRB 404, finding that the Respondent had violated Sec. 8(a)(5) and (1) by refusing to bargain with the Union.  334 NLRB No. 48  TIMES-HERALD RECORD 351sense to do so was not a threat of reprisal that would be 
taken by the Respondent of its own volition but was in-
stead predicated on economic
s, including the economics 
of dealing with a union.  
The judge acknowledged that the Board had previously 
found that the same statement constituted objectionable 
conduct in its September 29 
Decision and Direction of 
Second Election.  However, the judge discounted the 
significance of this finding on the grounds that the Board 
applies a different standard to election objections than it 
does to unfair labor practices, so that conduct may be 
objectionable even if it does not constitute an unfair la-
bor practice.3  The judge also concluded that this state-
ment was ﬁclose to the edge of permissible speech, as 

evidenced by the split on the Board panel.ﬂ
4 Contrary to the judge, we 
find that Moss™ statement, 
even when viewed in context, constituted an unlawful 

threat of reprisal 
and therefore violated Section 8(a)(1).
5  By linking a possible change in the distribution system, 
including the loss of full-time positions, to unionization, 
and the Union™s attempts to exert pressure on the Re-
spondent, Moss implicitly threatened employees with 
                                                          
                                                           
3 The judge cited 
ADIA Personnel Services, 
322 NLRB 994 (1997).  
4 Former Member Brame, dissenting,
 would have found that the Re-
spondent had not engaged in objectionable conduct.  See 
Times-Herald 
Record, supra at 406.   
5 For the reasons stated in the judge™s decision, we adopt his finding 
that the Respondent violated Sec. 8(a)(1) by threatening employees that 
they would receive lesser benefits than its nonunion employees if they 
voted in favor of the Union. 
Despite our finding, for the reasons set forth below, that the Respon-
dent unlawfully threatened to change its distribution system in reprisal 

for its drivers™ union activities, we nevertheless find, in agreement with 

the judge, that even assuming arguendo that the General Counsel estab-
lished a prima facie case that the Respondent™s restructuring of its 
delivery operations was motivated by antiunion animus, the Respon-

dent established that it would have taken the same action even in the 
absence of its employees™ union activity.  Thus, we also adopt his dis-
missal of the allegation that the rest
ructuring of the distribution depart-
ment, in September, violated Sec. 8(a)(3) and (1). In these circum-
stances, we find it unnecessary to pass on the judge™s finding that the 
General Counsel did not establish that the drivers™ union activity was a 

motivating factor in the reorganizat
ion and the elimination of the full-
time driver classification. 
Our conclusion that the Respondent unlawfully threatened employ-
ees with job loss in the course of 
Moss™ March 21 speech is consistent with the Board™s prior decision holdi
ng that this same statement, to-
gether with Moss™ unlawful threat 
of lesser benefits, constituted objec-tionable conduct affecting the outcome of the first election. Accord-
ingly, we find it unnecessary to pass
 on the judge™s discussion of the 
standards under which the Board will 
evaluate alleged threats such as 
those at issue in this case in representation and unfair labor practice 
cases, respectively.  However, we
 disavow any implication in the 
judge™s decision that the existence of a dissent in the Board™s prior 
decision in any way indicates that Moss™ unlawful statements were 
ﬁclose to the edge.ﬂ 
loss of their jobs if they voted in favor of the Union.
6  This linkage is especially cl
ear in light of Moss™ state-ment that the Respondent™s options, ﬁright now,ﬂ in-
cluded changing its distribution system and his admis-
sion that, at the time he made this statement, preserving 
full-time driver positions made economic sense.  In these 
circumstances, we find that Moss was not describing the 

Respondent™s past practices, as the Respondent claims, 
nor was he making a lawful prediction of the economic 
consequences of unionization 
ﬁon the basis of objective 
fact to convey an employer™s
 belief as to demonstrably 
probable consequences beyond his control or to convey a 
management decision already a
rrived at to close the plant 
in the event of unionization.ﬂ
7  Rather, Moss was at least 
implicitly threatening the drivers that, solely on the basis 
of unionization, the Respondent would cease its past 
practice of finding work for drivers so they could main-
tain their full-time status. 
Our dissenting colleague asse
rts that Moss™ statement 
was no more than a statement of economic reality, i.e., 

that any decision it made regarding the elimination of 
full-time driver positions would be governed by what 
made economic sense and not by whether its employees 
chose to be unionized.  In reaching this conclusion, the 
dissent fails to fully consider the context in which the 
statement was made.  As set forth above, Moss men-
tioned eliminating the full-time positions in the context 
of his discussion of the impact of the Union™s efforts to 
weaken the Respondent economically.  Moss identified 
changing the distribution system
 as an option available to the Respondent ﬁright now,ﬂ even though by Moss™ own 
admission preserving the full-time driver positions made 
economic sense at that time
.  Moreover, our colleague 
agrees that these remarks were
 made in the course of the 
same speech in which Moss 
unlawfully threatened em-
ployees that they would receive less benefits than nonun-
ion employees if they voted in favor of union representa-
tion.  In these circumstances, we do not agree that Moss™ 

statement concerning the distribution system was permis-
sible speech protected by Section 8(c).
8  Accordingly, we 
 6 See, e.g., MK Railway Corp.,
 319 NLRB 337, 341Œ342 (1995) 
(employer violated Sec. 8(a)(1) by te
lling employees that if union came 
in he would have to look at optio
n of diverting work to Mexico); 
MPG 
Transport, 
315 NLRB 489, 490 (1994), enfd. mem. 91 F.3d 144 (6th 
Cir. 1996) (statement that ﬁI can™t live with a union contract.  I™ll either 
close the place down or cancel the trucks, or bring in outsiders and do 
away with [employer™s] driversﬂ violated Sec. 8(a)(1)); 
Brunswick 
Corp., 282 NLRB 794 (1987) (employer™s rhetorical question to em-
ployees, ﬁwhat would stop [the empl
oyer] from picking up and moving 
down to Mexico if the union did get in
 this plant here?ﬂ violated Sec. 
8(a)(1)).   
7 NLRB v. Gissel Packing Co., 
395 U.S. 575, 618 (1969). 
8 See, e.g., 
Quamco, Inc
., 325 NLRB 222Œ225 (1997) (employer™s 
ﬁUAW wall of shame,ﬂ listing other 
UAW-represented plants that had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352find that the Respondent, by threatening its drivers with 
the loss of full-time work, has 
violated Section 8(a)(1) as 
alleged in the complaint. 
AMENDED CONCLUSIONS OF LAW 
Substitute the following for Conclusion of Law 2. 
ﬁ2. By threatening employees with loss of jobs if they 
selected the Union to be th
eir collective-bargaining rep-
resentative, the Respondent has engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(1) and Section 2(6)
 and (7) of the Act.ﬂ  
ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as 

modified below and orders that the Respondent, Orange 
County Publications, an unincorporated division of Ot-
toway Newspapers, Inc., d/b/a the Times-Herald Record, 
Middletown, New York, its officers, agents, successors, 
and assigns, shall take the action set forth in the Order as 

modified. 
1. Insert the following as paragraph 1(b) and reletter 
the subsequent paragraph. 
ﬁ(b) Threatening employees w
ith loss of jobs if they 
selected Communications Wo
rkers of America, Local 
1120, AFLŒCIO, or any other labor organization, to be 
their collective-bargai
ning representative.ﬂ 
2. Substitute the attached notice for that of the admin-
istrative law judge. 
 CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues,
 I agree with the judge™s 
finding that the Respondent™s publisher, James Moss, in 
remarks to assembled employees, did not violate Section 
8(a)(1).  In my view, his speech was protected by Section 
8(c). 
Moss explained that the jobs
 were basically 4-hour 
jobs.  He said that the past practice was to stretch part-
time jobs into full-time jobs in order to keep the drivers 
employed full time.  He acknowledged that, ﬁright now,ﬂ 
there were less expensive ways to do the work, i.e., con-
vert to part-time.  However, he said that he would con-
tinue to do this if ﬁit made economic sense.ﬂ  If it did not 

make economic sense, he would not do it, ﬁeven with a 
union.ﬂ 
The quoted phrase ﬁeven with a union,ﬂ was not tan-
tamount to saying that Respondent would reduce to part-

time if there were a union.  Rather, Moss was saying that 
any reduction would be because of business considera-
                                                                                            
                                                           
closed and including ﬁtombstoneﬂ wi
th employer™s name and a question 
mark, and its letter equating vote fo
r union with a vote for job insecu-
rity, violated Sec. 8(a)(1)). 
tions and that the presence of a union would not change 
that, one way or the other. 
My colleagues mischaracterize Moss™ speech.  Moss 
stated that, ﬁright now,ﬂ there were less expensive ways 
to deliver the newspaper.  Moss did 
not 
say that, ﬁright 
now,ﬂ there was an option to make a change.  To the con-
trary, he said that he intended to retain the current system 

if that were economically feasible.  If it were not, he 
would have to change, irrespective of union presence. 
Further, although the Respondent also uttered an 
8(a)(1) threat in the same sp
eech, that threat did not per-

tain to the future existence of jobs.  Thus, the threat did 
not taint the otherwise lawful statements set forth above.  
Based on the above, I conclude that the statement was 
not a threat of retaliatory action, but rather a statement of 

economic reality which would not be altered because of 
the presence or absence of a union. 
Each of the cases relied on by the majority for its posi-
tion involve threats of adverse consequences directly 
linked to unionization.  Thus, in 
MK Railroad Corp.,
 319 
NLRB 337 (1995), the employer threatened that ﬁif the 
union came in [it] would have to look at one of its other 
options,ﬂ specifically including ﬁdiverting work to Mex-
ico.ﬂ  In 
MPG Transport, 
315 NLRB 489 (1994), the 
employer stated that ﬁI can™
t live with a union contract.  
I™ll either close the place dow
n or cancel the trucks, or 
bring in outsiders and do away with [employer™s] driv-

ers.ﬂ  Similarly in 
Brunswick Corp., 282 NLRB 794 
(1987), the employer™s rhetorical question (ﬁWhat would 
stop [the company] from picking up and moving to Mex-

ico if the union did get it the plant?ﬂ) conveyed the clear 
implication that the employer would decide whether to 
relocate outside the country solely on the basis of the 
union™s success or failure at organizing its employees. 
Unlike any of threats cited in the cases relied on by the 
majority, the Respondent told
 employees that any deci-
sion it made would be governed by what made ﬁeco-
nomic senseﬂ and not by whether its employees chose to 
be unionized.  Accordingly, 
I find that the Moss state-ment is permissible speech protected by Section 8(c), and 
I would dismiss the 8(a)(1) complaint allegation.
1  1 I recognize that the Board has found the statement to be objection-
able.  328 NLRB 404.  However, the fact that a statement is objection-
able does not establish that it is an unfair labor practice. 
 TIMES-HERALD RECORD 353APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten you by telling you that you 
will receive less benefits than nonunion employees if you 
select Communications Work
ers of America, Local 1120, AFLŒCIO, or any other labor organization, to be 
your collective-bargaini
ng representative.  
WE WILL NOT threaten you with loss of jobs if you 
select Communications Work
ers of America, Local 1120, AFLŒCIO, or any other labor organization, to be 
your collective-bargai
ning representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 ORANGE COUNTY PUBLICATIONS, AN 
UNIN-CORPORATED DIVISION OF OT-
TOWAY NEWS-PAPERS, INC., D/B/A THE 
TIMES-HERALD RECORD 
 Darryl Hale, Esq.,
 for the General Counsel.
 Richard A. Perras, Esq. 
(Edwards & Angell, LLP),
 for the Re-
spondent. Jerry Ebert,
 for the Charging Party.
 DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge.  
This case was tried in Goshen,
 New York, on March 1 and 2, 1999.  The Communications Workers of America, Local 1120, 
AFLŒCIO (the Union) filed the charge in Case 34ŒCAŒ8304 on 
March 31 and amended it on Nove
mber 20, 1998, and filed the 
charge in Case 34ŒCAŒ8517 on September 8, 1998.
1  Based on the charges, as amended, an or
der consolidating cases, consoli-
dated complaint and notice of hearing issued on November 23. 

The consolidated complaint alleges, inter alia, that Orange 
                                                          
 1 All dates are in 1998 unless otherwise indicated. 
County Publications, an unincor
porated division of Ottoway 
Newspaper, Inc., d/b/a Times-He
rald Record (the Respondent 
or THR) violated Section 8(a)(1) of the Act, on March 21, through statements made by its 
president and publisher, James 
A. Moss, at a meeting with employees shortly before a mail-
ballot representation election began.  The consolidated com-
plaint further alleges that th
e Respondent violated Section 8(a)(3) and (1) of the Act, since September 8, by announcing 
and implementing a reorganization of its distribution depart-
ment which resulted in the elimination of all full-time driver 
positions.  The Respondent filed its answer to the consolidated 
complaint on December 4, admitting that it made changes in its 
distribution department, but denying any unlawful motivation, 
and denying that it violated Se
ction 8(a)(1) of the Act through 
Moss™ statements.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION The Respondent is an unincorporated division of a corpora-
tion, engaged in the publication 
and circulation of a daily com-
munity newspaper from its faciliti
es in Middletown, New York.  
The Respondent annually purchases and receives at its New 
York facility goods valued in
 excess of $50,000 directly from 
points located outside the State of New York, subscribes to 

interstate news services, and 
derives gross revenues in excess of $200,000 a year.  The Respondent admits and I find that it is 

an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
For many years, the Union has represented a unit of ap-
proximately 100 reporters, phot
ographers, copy desk editors, 
research staff, and editorial a
ssistants employed by the Respon-
dent.  The Respondent™s bulk delivery drivers, employed in the 

distribution department, have hi
storically been unrepresented. 
Beginning about September 30, 
1997, the Union attempted to 
organize this group of employees.
  On that date, approximately seven drivers attended the first meeting with the Union™s orga-

nizing director, Jerry Ebert.  All 
but one were full-time drivers.  
Ebert continued to solicit 
support for the Union among the 
Respondent™s full-time and part-time drivers, by standing out-
side the Respondent™s facility to talk to the drivers as they ar-
rived for work and left to deliver the paper, and by holding 
meetings.  An organizing committee consisting ultimately of 12 
drivers was formed. All but one member of this committee 
were full-time employees.  Ebert testified that the full-time 
drivers formed the core base of support for the Union through-out the campaign.  John Stroppel, a part-time driver who signed 
the initial petition and joined the organizing committee, testi-
fied that many part-time drivers also supported the Union be-
cause the Union campaigned on a promise of more full-time 
equivalent benefits for them. There were approximately 62 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354drivers employed during the campaign, of which 27 were full-
time employees. 
On February 2, the Union filed a petition with the Board 
seeking to represent the Respondent™s drivers. Pursuant to a 
Decision and Direction of Election, a mail-ballot election was 
conducted from March 25 to April 6. The Union lost the elec-
tion, by a 45 to 14 vote, and filed objections on April 14. A 
hearing on objections was held on June 4 and the hearing offi-
cer issued her report and recommendation on July 21.  On Sep-
tember 29, a majority of the Board™s three-member panel 
adopted the hearing officer™s
 findings and recommendations, 
including the recommendation that a new election be held.  The 
Respondent™s conduct that was found objectionable by the 
hearing officer and two members of the Board is the same con-

duct alleged to violate Section 
8(a)(1) of the Act here.  The 
second election was conducted on 
November 10, resulting in a 
union victory and certification as the Section 9(a) representa-
tive of the Respondent™s drivers on November 18.  The Re-
spondent thereafter refused to re
cognize and bargain with the 
Union, challenging the validity of
 the certification. On May 11, 
1999, the Board issued an Order, in response to a Motion for 
Summary Judgment, requiring the Respondent to recognize and 
bargain with the Union. Again, a majority of the Board re-
affirmed its earlier decision 
ordering a new election on the 
basis of the conduct alleged as 
objectionable in the representa-
tion case and as unlawful here.
2  Times-Herald Record, 
328 
NLRB 404 (1999). 
There is no dispute that, on Sept
ember 8, while exceptions to 
the hearing officer™s report were
 pending before the Board, the Respondent announced a restructur
ing of its newspaper distri-bution system which, inter alia, eliminated the full-time driver 

classification.  The plan was 
implemented on October 2.  The 
General Counsel alleges that
 the Respondent made these changes to retaliate against the full-time drivers who were the 
main supporters of the Union. The Respondent argues that the 
changes were dictated by its corporate parent as part of a cost 

reduction plan affecting every 
department and were not moti-
vated by any union activity on the part of the drivers. 
A. The March 21 Meeting
 Prior to the first election, the Respondent held a series of 
meetings with the drivers at which its president and publisher, 
James Moss, spoke about the Un
ion.  John Benson, a veteran 
driver and leading union activist,
 attended one of these meet-
ings, on March 21, and surreptiti
ously tape-recorded the meet-
ing.  According to Benson, th
e meeting lasted about 2-1/2 
hours.  There were approximately 22 drivers at the meeting, 
about half of whom were full-time drivers. At the hearing, I 
received into evidence, over th
e Respondent™s objections, the 
original tape and a transcript of it that was prepared for the 

Union by a court reporting servic
e. The same tape and tran-
script had also been admitted into evidence at the objections 

hearing. The Board has found such tape recordings of employer 
                                                          
                                                           
2 Member Brame dissented from the direction of a second election 
and the bargaining order on the basi
s that the Respondent™s statements 
at issue here were permissible 
expressions of the probable conse-
quences of unionization under 
NLRB v. Gissel Packing Co., 
395 U.S. 
575, 617Œ618 (1969).  
meetings with employees to be admissible as evidence, even 

when the surreptitious recording violates State law.  See, e.g., 
East Belden Corp., 
239 NLRB 776, 782 (1978), enfd. 634 F.2d 
635 (9th Cir. 1980). The Board has, at times, even found such 
tape recordings to be the best evidence of what transpired at the 
meeting. See, e.g., 
McAllister Bros., 
278 NLRB 601 fn. 2 (1986), enfd. 819 F.2d 439 (4th Cir. 1987); 
Algreco Sportswear 
Co., 271 NLRB 499, 505 (1984). Although Respondent had an 
opportunity to listen to the tape
 during the objections proceed-
ing and had received a copy of the transcript at the same time, it 
has never disputed the accuracy of the recording.  Moreover, 
Moss essentially conceded the accuracy of the tape by ac-
knowledging that he made many of
 the statements attributable 
to him in the recording. In making my findings regarding the 
meeting, I have relied on the testimony of the witnesses, Ben-
son and Moss, who were basically in agreement as to the key 
points, and the transcript to the extent it was corroborative of 

this testimony. 
Benson testified that Moss spoke about the collective-
bargaining process and the Respondent™s history of dealing 
with the Union as representative of the editorial department 
employees.  Moss read two sections from the collective-
bargaining agreement covering the editorial department that 
related to part-time employees. He then said, ﬁ[I]f, after 20 
years of union representation, that™s all they got . . . what have 
you got to lose? Well, I™ll tell yo
u what you™ve got to lose, you 
get to pay union dues.ﬂ  Later in the meeting, Moss told the 

employees that if he were to 
give the union employees more 
than he gave his nonunion employ
ees he would make the case 
for the whole company to unionize.  Benson testified further 
that at another point in the 
meeting Moss discussed the Re-
spondent™s current system for di
stributing its newspapers and 
said: ﬁIf we need to, right now, we can find a less expensive way to deliver this newspaper.ﬂ 
Moss admitted saying ﬁsomething to the effectﬂ that the Re-
spondent was smart enough to know that if it sat at the bargain-

ing table and gave the Union more than it gave the rest of its 
employees it would be making the case for the Union to union-

ize the whole company.  He denied telling the drivers that they 
would get less pay if the Union were selected.  Instead, Moss 
compared the collective-bargaining process to blackjack, the 
employees could hold with what they now had in hand, or they 
could put it on the table and gamb
le that they would end up 
with more, but they would also 
risk losing and having less.  A videotape shown at the beginni
ng of the meeting made similar 
points about the bargaining process.  Moss also admitted dis-
cussing the cost of the Respondent
™s current distribution system 
and telling the employees that the Respondent had been aware 
for some time that there was a less expensive way to distribute 
the newspaper, but that the Respondent had not availed itself of 
that mechanism because it preferred to achieve savings through 
attrition.
3  Moss denied saying that this would change, one way 
or another, with the Union.  According to Moss, this comment 
 3 Neither Benson nor the tape corroborate Moss™ testimony that he 
mentioned attrition at this meeting. 
 Moss conceded that he might have 
referred to attrition at one of the othe
r meetings he held with a different 
group of employees where the same subjects were discussed. 
 TIMES-HERALD RECORD 355came after he had talked about the negativity and cynicism 
associated with the Union and 
referred to union actions, short 
of strikes, that had a negative 
impact on the Company, such as 
sick-outs and boycotts.  On cross-examination, Moss admitted 
further that he told the employees that the driver™s jobs were 
not full-time jobs and that the Re
spondent had done all it could 
to make these jobs 8-hour jobs ﬁwhere it made economic 
sense.ﬂ  Finally, Moss admitted reading the two sections relat-
ing to part-time employees from the Union™s editorial depart-
ment contract. 
The tape recording of the meeting shows that Moss™ state-
ment about the Respondent™s curre
nt distribution system was as 
follows:  If we need to, right now there could be a less expen-
sive way to deliver the 
Times-Herald Record
 than the dis-
tribution system that we™ve got. We have never availed 

ourselves of those other mechanisms. We have out front 
looked for ways to keep our costs under control, and 
where there was not a need for full-time drivers. The win-
dow for our distribution is between twelve o™clock and 
four o™clock. That is when the papers come off the press. 
Those are not eight hour jobs, yet we have done some 
things for some body of jobs 
that we have. We have done some things on the front end and the back end to try to 
stretch the jobs into full-time, but we cannot do that for 
every job. But what we have tried to do is to keep people 
employed on a full-time basi
s where it made economic sense. Where it doesn™t, we 
cannot do that and we won™t 
do that, even with a union. 
 The tape also shows that these comments were made after Moss 
had described actions the Union had taken, short of going on 
strike, to put pressure on the Respondent during collective-
bargaining negotiations.  Some of these involved sick-outs and 
urging consumers to boycott businesses that advertise in the 
Respondent™s newspaper, actions
 that Moss said damage the 
Respondent.  Immediately before 
talking about the distribution 
system, Moss urged the employees to work together to make 
the Company stronger, rather than finding ways to fight with 
one another and make the Company weaker.  The tape reveals 
that, after the above comments about the distribution system, 
Moss concluded with the following: 
 So, these are the realities of the situation, and we all just ought 
to go into this thing with our ey
es completely wide open. Yes, 
maybe they do not strike, but they sure tried to do some things 

to hurt us. 
 There is no dispute that the drivers were assigned nondriving 
duties, either at the beginning or at the end of their routes, and 
that actual driving time, in good weather, was less than 8 hours.  
Thomas Muldoon, one of the drivers who was active in the 
Union™s campaign, acknowledged that there had been a trend in 
recent years to attrition out full-time driver routes and replace 
them with part-time employees.  In addition, Benson testified, 
without dispute, that the Resp
ondent had in the past subcon-
tracted some bulk delivery routes in an effort to cut costs.  The 
Respondent™s distribution manager, Ronald Vandermark, who was the distribution foreman at the time of this meeting, testi-
fied that he was aware that full-time drivers™ concern about job 
security was one of the reasons for the Union™s campaign. 
The complaint alleges that Moss™ statements about the Re-
spondent™s distribution system th
reatened employees with loss 
of jobs if they selected the Union as their collective-bargaining 

representative.  The complaint alleges further that Moss™ state-
ment, that paying union employees more than nonunion em-
ployees would ﬁmake the case for the whole company to union-
ize,ﬂ threatened employees with lesser pay than its nonunion 
employees if they selected the Union as their collective-
bargaining representative.  The 
Respondent argues that these 
statements, when considered in the context of the entire meet-
ing, were permissible expression of the likely consequences of 
unionization and protected by Section 8(c) of the Act.  
The standard for evaluating an employer™s preelection state-
ments, such as those at issue 
here, can be found in the Supreme Court™s decision in 
NLRB v. Gissel Packing Co., 
supra at 618Œ619:  [A]n employer is free to communicate to his employees any 
of his general views about unio
nism or any of his specific 
views about a particular union,
 so long as the communications 
do not contain a ﬁthreat of reprisal or force or promise of 
benefit.ﬂ  He may even make a prediction as to the precise ef-
fect he believes unionization will have on his company.  In 
such a case, however, the pr
ediction must 
be carefully 
phrased on the basis of objective fact to convey an employer™s 

belief as to demonstrably probable consequences beyond his 
control or to convey a manageme
nt decision already arrived at 
to close the plant in case of unionization. . . . If there is any 
implication that an employer may or may not take action 
solely on his own initiative for reasons unrelated to economic 
necessities and known only to him, the statement is no longer 
a reasonable prediction based on available facts but a threat of 
retaliation based on misreprese
ntation and coercion, and as 
such without protection of the First Amendment. . . . As stated 

elsewhere, an employer is free only to tell ﬁwhat he reasona-
bly believes will be the likely
 economic consequences of un-
ionization that are outside his 
controlﬂ and not ﬁthreats of 
economic reprisal to be taken so
lely of his own volition.ﬂ  [Ci-
tations omitted.] 
 The Court also noted that this analysis of employer statements 

ﬁmust take into account the eco
nomic dependence of the em-
ployees on their employers, and the necessary tendency of the 

former, because of that relationship, to pick up intended impli-
cations of the latter that might 
be more readily dismissed by a 
more disinterested ear.ﬂ  Id. at
 617.  Finally, in responding to 
criticism that the line between permissible and impermissible 
speech was too vague, the Court noted that the employer is in 
the best position to make his views known without engaging in 
ﬁbrinksmanshipﬂ simply by av
oiding conscious overstatements 
he has reason to believe will mislead his employees.  Id. at 620. 
Applying the above test to the 
Respondent™s stat
ements at is-sue here, I find that Moss™ st
atements regarding the Respon-
dent™s distribution system did not cross the line between per-

missible speech and unlawful threat. Moss™ statement must be 
considered in the context of the entire speech, and in particular, 
his remarks that immediately pre
ceded it.  The General Counsel 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356concedes that Moss did not directly threaten employees with 
loss of employment, arguing that such a threat was implicit in 
his statement.  However, there is no contention that Moss™ de-
scription of the Respondent™s experience with the Union during 
negotiations for the editorial department was not truthful. Nor 
is there any contention that his description of the collective-
bargaining process was unlawful.
4  When considered in this 
context, it is clear that Moss wa
s merely describing for employ-
ees the economic impact of unionization and what that could 
mean for Respondent™s continuati
on of its current practice of 
stretching part-time jobs into 
8-hour jobs to keep people em-
ployed full time because it 
ﬁmade economic sense.ﬂ  The pre-
diction that Respondent would not continue to do that if it 
didn™t make economic sense, ﬁe
ven with a Union,ﬂ is not a 
threat of ﬁeconomic reprisal that would be taken solely of [Re-
spondent™s] own volition.ﬂ  It is clear from the context of the 
statement that any decision made
 by the Respondent regarding 
its distribution system would be based on economics, including 

the economics of dealing with a union.  Star Fibers, Inc., 299 
NLRB 789 (1990); 
Atlantic Forest Products, 
282 NLRB 855 
(1987); Rexall Corp., 
265 NLRB 121 (1982), enfd. in relevant 
part 725 F.2d 74 (8th Cir. 1984). 
The cases relied on by the General Counsel are distinguish-
able.  In 
Brunswick Corp., 282 NLRB 794 (1987), the Board 
found an unlawful threat in the following rhetorical question, 
ﬁwhat would stop [the company] from picking up and moving 
to Mexico if the union did get in the plant?ﬂ  Clearly, such a 
statement, without more, conveys
 the impression that an em-
ployer will simply pack up and leave solely on the basis of the 
union™s success or failure in the el
ection, and not on the basis of 
objective economic factors beyond hi
s control.  Similarly, in 
MK Railway Corp., 
319 NLRB 337 (1995), the administrative 
law judge, with Board approval, found the employer™s state-
ment, ﬁif the union came in [t
he Respondent] would have to 
look at one of it™s other options . . . diverting work to Mexico,ﬂ 
was an unlawful threat.  The clear implication of this statement 
was that any such decision was 
contingent exclusively on the 
union™s success or failure in the election and not on economic 
hardships beyond the employer™s
 control that might result from 
unionization.  In 
MPG Transport, 315 NLRB 489 (1994), the 
threat was direct
, not implied.  In reaching this conclusion, I am mindful of the Board™s de-
cision adopting the hearing officer™s finding that this same 
statement was objectionable.  However, the Board applies a 
different standard to objections than it does to alleged unfair 
labor practices.  In ruling on el
ection objections, the test is 
whether the employer™s conduct during the critical pre-election 

period destroyed the ﬁlaboratory conditionsﬂ necessary to en-
sure that employees have an opportunity to make an uninhibited 
choice of bargaini
ng representative.  
General Shoe Corp., 
77 NLRB 124, 127 (1948).  While c
onduct that violates Section 
8(a)(1) is ﬁa fortioriﬂ election interference,
5 the reverse is not 
true. Conduct may be objectionable even if it does not violate 

the Act.  See 
ADIA Personnel Services, 
322 NLRB 994 (1997). 
                                                          
 4 See, e.g., 
Custom Window Extrusions, 
314 NLRB 850 (1994); 
Fern 
Terrace Lodge, 
297 NLRB 8 (1989). 
5 Dal-Tex Optical Co., 
137 NLRB 1782, 1786 (1962). 
Because the Board goes to great lengths to ensure employees™ 
free choice in an election, it has held that communications 
which hover on the edge of the permissible and the impermissi-
ble are objectionable.  
Pacific Telephone Co., 
256 NLRB 449 (1981). Finally, I note that the st
atement in the instant case was 
close to the edge of permissible speech, as evidenced by the 
split on the Board panel. 
I reach a different result with respect to Moss™ other state-
ment which is alleged to be unl
awful.  It is undisputed that Moss told the employees that the Respondent was smart enough 

to know that if it sat at the ba
rgaining table and gave the Union 
more than it gave its nonunion employees, it would be making 
the case for the Union to organize the whole company.  The 
clear implication of this statement is that the Respondent would 
never agree at the bargaining table to give the drivers more than 
they currently had as unrepresented employees, despite its obli-
gation under Section 8(d) of the Act to bargain in good faith 
with the bargaining representative chosen by the employees. 
The Board has historically found 
such statements to be unlaw-ful.  Excel DPM of Arkansas, 
324 NLRB 880 (1997); 
American 
Telecommunications Corp., 
249 NLRB 1135 (1980).  The point 
Moss was trying to make with this statement was driven home 
by the presence at the meeting of a member of the editorial 
department bargaining unit, Steve Burr, who told the employ-
ees that, after 20 years, the union employees always get less 
than everybody else in the building.  The clear implication of 
Moss™ statement, when considered in the context of the meet-
ing, is that the employees woul
d have less benefits than they 
would if they remained nonunion.  Accordingly, I find that the 
Respondent, by this statement, vi
olated Section 8(a)(1) of the 
Act as alleged in the complaint. 
B.  The Reorganization of 
the Distribution Department 
The distribution department is 
operationally part of the Re-
spondent™s production division which prints and delivers the 
Respondent™s newspaper.  As the newspapers come off the 
presses, they are carried via conveyor into the mailroom where 
advertising supplements are inserted by machine. The papers 
are then stacked and bundled by another machine and carried 

by conveyor to the loading area to be loaded on to the Respon-
dent™s vans and trucks driven by the drivers involved in this 
proceeding.  Prior to the March election, the Respondent em-
ployed more than 160 employees in the mailroom and distribu-
tion department, including the 62 drivers. The remaining em-
ployees are primarily part-tim
e employees who operate the 
inserting and stacking machines and prepare the papers for 
distribution. Prior to July, John Botti was the Respondent™s 
distribution manager in charge of the mailroom and distribution 
department and Ronald Vanderm
ark was the distribution fore-man who supervised the drivers.
 Vandermark replaced Botti in 
July. 
The Respondent™s bulk delivery drivers involved in this pro-
ceeding deliver the Respondent™s 85,000 daily and 100,000 
Sunday newspapers to stores a
nd other dealers who sell indi-vidual copies, and to independent carriers and motor route driv-
ers who deliver the paper to individual homes.  The carriers and 
motor route drivers are independent contractors and are part of 
the Respondent™s circulation de
partment. Prior to the March 
 TIMES-HERALD RECORD 357election, the Respondent had 34 different bulk delivery routes 
making in excess of 1000 individual drops. The drivers were 
assigned to specific routes that are posted as they become 
available when drivers leave th
e Respondent™s employ. It ap-
pears that the full-time drivers generally delivered on their as-
signed routes Monday through Friday while the part-time driv-
ers covered the same routes on weekends or when the full-time 
drivers were absent.  The driver
s were required to make their 
deliveries between the time the papers came off the press, 

around midnight, and 5 a.m., in order for the carriers to make 
their deliveries to individual cu
stomers before the Respondent™s 
6 a.m. guaranteed delivery time.  
There is no dispute that deliver
ies could be delayed by occa-
sional late press runs and bad weather or road conditions.  Over 
the years, the Respondent had preferred using full-time drivers 
who could be relied on to work late in order to make deliveries 
because they had no other jobs to go to during the day.
6  It is 
undisputed that the drivers had various duties, in addition to the 
delivery of the paper, assigned to them.  Some drivers had du-
ties in the mailroom at the beginning or end of their shift, such 
as running sorting machines, sweeping floors, checking for scrap, and loading trucks, while ot
hers were required to remain 
in their trucks at the end of the route to cover delivery short-
ages.  Shortages occur when, for any number of reasons, a car-
rier finds he does not have enough papers to satisfy his delivery 
route. Other drivers filled out their 8 hours by acting as couri-
ers, delivering and picking 
up documents from the Respon-dent™s headquarters or one of the bureaus. 
As noted above, Publisher Moss reminded the drivers at the March 21 meeting of the steps the Respondent had taken to 
give the drivers full-time hours 
ﬁwhen it made economic senseﬂ to do so. Moss testified at the hearing that it did make economic 
sense to employ full-time driver
s in March when he made that 
statement.  In addition, driver Benson testified that, sometime 

during the summer of 1997, Vandermark reassured him that 
full-time drivers would always 
have a full-time position with 
the Respondent, although the Res
pondent would eliminate full-
time routes through attrition an
d put full-time drivers on the longer routes in Sullivan and Ulster counties.  According to 
Benson, Vandermark made this st
atement in response to a ques-
tion from Benson about rumors circ
ulating at the time that the 
Respondent was planning to get rid of full-time drivers.  Be-cause Vandermark was not asked about this conversation dur-
ing his testimony, Benson™s test
imony is uncontradicted.  Mul-
doon also testified that he was aware that the Respondent was 
eliminating full-time 
routes through attrit
ion and Vandermark 
acknowledged that he was aware of concerns about job security 
among the full-time drivers during the union campaign. 
Moss and George McCanless, the Respondent™s director of 
administration at the time, testified that they were summoned to 
a meeting at the corporate headquarters of the parent, Ottoway 
Newspapers, Inc. (ONI), in the 
first half of May. They were 
told that ONI™s parent, the Dow Jones Company, was putting 
pressure on its community news
paper division, which included 
the Respondent, to perform to the standards of other publicly 
                                                          
                                                           
6 Many of the Respondent™s part-time drivers also held full-time jobs 
with other employers. 
traded newspaper publishers. They were told that Dow Jones 
expected a profit margin in the 30-percent range. The Respon-
dent was directed to develop a compensation reduction plan 
that would allow it to meet this target. Moss and McCanless 
testified, without dispute, that similar directives were given to 
the other newspapers that comprised ONI. The Respondent is 
the largest of the ONI newspapers. 
The Respondent notified its employees of ONI™s directive in 
a June 29 letter signed by Moss a
nd distributed to all employ-
ees. This letter informed the employees that, in answer to this 
corporate directive, the Respondent developed a voluntary 
separation plan which employees had until July 17 to accept. 
This plan had three elements: (1) incentives to encourage em-
ployees already eligible to re
tire under the Respondent™s pen-
sion plan to do so, (2) an early retirement plan for employees 

close to meeting eligibility requirements for full retirement, and 
(3) a voluntary buyout for empl
oyees who did not meet the 
requirements of the retirement offers.  The latter buyouts were 
to be offered to certain empl
oyees based on the Respondent™s 
business needs.  Moss informed employees that, if a sufficient 
number of employees did not accept these buyout offers, the 
Respondent would consider involuntary layoffs to achieve the 
goals set by ONI. 
On July 16, the day before the deadline to accept a buyout, 
Moss informed the drivers and the two fleet mechanics
7 in the 
distribution department that th
e Respondent™s restructuring of 
the distribution department wa
s incomplete.  Moss advised 
these employees that the Respo
ndent was continuing to work on the restructuring plan and that the voluntary buyout would 
be offered to drivers and mechanics after the deadline.  On July 
21, Moss informed all employee
s by memo that 65 people had 
accepted the voluntary buyouts before the deadline.  However, 
since not all of these individuals were full-time employees, the 
total did not equal 65 ﬁfull-time equivalents (FTEs).ﬂ  Never-
theless, according to Moss™ memo, the Respondent was ﬁon 
track to accomplish our restructuring in all areas of the com-
pany except distribution.ﬂ  With respect to the distribution de-
partment, Moss said: 
 The scope and complexity of our distribution operation did 

not lend itself to a restructur
ing during the allotted window. 
We continue to work on a plan for that part of the company 

and it will be addressed at a subsequent time. 
 Moss also informed employees in this memo that the Respon-
dent™s remaining departments we
re developing operating plans 
to account for the reduced staff 
and that a few involuntary lay-
offs had been necessary, despite the voluntary response to the 
buyouts. 
Benson testified that, about th
e time that the Respondent™s 
buyout offer was being considered by employees, he and sev-
eral other drivers had a convers
ation with Production Director 
Bill Lieb in the parking lot. According to Benson, Lieb told the 
drivers that there was a plan to keep 17 full-time driver posi-
tions and that those would be offered by seniority. Benson con-
ceded that this statement was not contained in his pretrial affi-
 7 The fleet mechanics were not incl
uded in the unit that voted on un-
ion representation in March. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358davit, claiming that he did not recall this conversation at the 
time he gave his affidavit. 
Muldoon corroborated Benson to 
some extent when he testified that drivers were told by Van-

dermark and Lieb, after the buyout
 was offered in June, that 
there would be a certain number of full-time positions available 
by seniority even after the compensation reduction plan. Ac-
cording to Muldoon, he and other drivers did not take the buy-
outs when first offered because of these assurances. Lieb did 
not testify and Vandermark did 
not contradict Muldoon™s testi-mony. The record reveals that, in
 fact, four full-time and two 
part-time drivers were among those employees who accepted 
the buyout in July.  
Vandermark testified that he was informed by his boss, for-
mer Distribution Manager Botti, in late June, that ONI had 
directed the Respondent to ﬁdownsizeﬂ and that he had to re-
duce staff in the distribution department by 16 FTEs. Accord-
ing to Vandermark, upon receiving these instructions from 
Botti, he calculated the total number of hours that would be 
available in the department af
ter removing 16 FTEs, then he looked at trip sheets to determine the average time it took to 
make all the deliveries on every 
route.  He then looked at the 
hours that would remain after 
accounting for the deliveries and 
determined where those hours could 
best be used to reconstruct the department. On July 24, Vandermark sent a memo to Bill 
Lieb, the Respondent™s production director, with a copy to 
McCanless, outlining his calculations.  In this memo, Vander-mark concluded that the Respondent would need 1024 man 
hours a week to distribute the pape
r using part-time drivers, and that this number could be fu
rther reduced by making other 
changes in the way the paper was distributed in Sullivan 
County and Port Jervis.  
In addition to the analysis that Vandermark was doing, the 
record reveals that the Respondent hired an independent con-
sultant to study its distributio
n system and make recommenda-
tions. There is no dispute that the consultant recommended, in a 
July 26 report, that the Res
pondent outsource its distribution 
operation and eliminate all the 
employees.  Although the con-
sultant recommended further analys
is, the Respondent rejected 
his recommendation and did no furt
her analysis of it.  Instead, 
from late July through August, according to McCanless, the 
Respondent considered various al
ternative distribution systems, 
including Vandermark™s suggestion, 
in his July 24 memo, of an 
all part-time driver system.  
On August 23, McCanless sent a 
memo to Moss and ONI Vice Pr
esident Beverly Jackson sum-
marizing the additional costs and savings to be realized from 
such a delivery system.  McCanless predicted more than 
$400,000 a year would be save
d by implementing Vander-
mark™s recommendation. 
The Respondent adopted Vandermark™s recommendation for 
restructuring the distribution 
department and communicated 
this decision to the drivers at a 
meeting on September 8.  At the 
meeting, the drivers were gi
ven a memo from Lieb outlining 
the new distribution system. According to this memo, the plan 
was ﬁmeant to streamline the distribution process by eliminat-
ing nonproductive time and shortening truck run length.ﬂ Under 
this plan, the Respondent
 eliminated the full-time driver classi-
fication, established additional single copy independent dis-
tributor routes, and consolidated truck runs with more bulk-
drops locations.8  Full-time drivers whose positions were being 
eliminated were offered four 
options: (1) apply for any open 
full-time or part-time job in th
e company, (2) accept an avail-
able part-time driver position,
 (3) apply for one of the new 
single copy distributorships (or any other independent contrac-
tor opportunities, or (4) take advantage of the separation pack-
age that had been offered June 29.  
As part of the restructuring plan, the Respondent also created 
seven new salaried exempt positions (transportation managers) 
that were also offered to full-t
ime drivers on a seniority basis.  
According to Vandermark, he created these positions, along 
with two new assistant foreman positions in the mailroom, with 
the hours left over after he ca
lculated how many hours would 
be needed per week just to drive the delivery routes. Vander-

mark testified that there was a need for additional supervision 
in the mailroom/distribution area, which he hoped to fill by this 
action. With respect to the transportation managers, each was 
assigned a distribution area with six to seven drivers.  The 
transportation manager would be responsible for hiring and 
training new drivers in his area, cross-training drivers so they 
could cover any route in the area, ensuring delivery on the 
routes within his area by arranging to cover for absent drivers, 
and covering shortages. 
Benson testified that, after th
e Respondent announced this 
new plan at the September 8 meeting, he asked ﬁwhen was this 
plan hatchedﬂ and Vandermark responded ﬁsome three years 
ago.ﬂ Benson recalled that one of
 the drivers asked about the 
assurances they had been given at the time the buyout was first 
offered that there would be a 
certain number of full-time posi-
tions.  Vandermark replied that
 ﬁthis was not about numbers, 
it™s about a new distribution syst
em.ﬂ  Benson testified that, toward the end of the meeting,
 Moss contradicted Vandermark 
by telling the drivers that the plan was ﬁhatchedﬂ within the last 
week or so.  Neither Vandermark nor Moss contradicted this 
testimony. 
Both Benson and Muldoon accepted the buyout and were 
subsequently rehired 
as part-time drivers.  They are driving 
routes that were formerly full-
time routes.  They no longer have 
the additional duties in the mailroom nor do they have to re-
main in their trucks at the end of the route to await a call to 
cover shortages.  The mailroom 
duties previously performed by 
the drivers are now performed by part-time mailroom employ-
ees. Shortages are covered primarily by the carriers themselves 
and circulation department district managers, with transporta-
tion managers covering shortages closer to the distribution 
facility.  As full-
time drivers, Benson and Muldoon received 
benefits such as health insuranc
e, pension, a 401(K) plan, and 
vacation and sick leave.  Since becoming part-time, the only 

benefits they have are vacation 
and sick leave, pro rata, that 
was restored shortly before the hearing.  
The Respondent™s new distribution system went into effect 
on October 2.  There is no dispute that, since then, some ﬁpart-
timeﬂ drivers have occasionally worked 40 hours or more.  This 
                                                          
 8 In the past, drivers delivered the 
papers to individual carriers at 
their home or another location. Under the new system, the papers 
would be delivered to a single locat
ion and all the carriers in the area 
would have to come to that lo
cation to pick up their papers. 
 TIMES-HERALD RECORD 359is due to delays in hiring new 
part-time drivers to take over 
routes vacated by departing full-time drivers and the willing-
ness of some part-time drivers to work hours in excess of their 
assigned schedules to cover these 
runs.  Vandermark testified, 
without dispute, that some of the former full-time drivers have refused to work any hours beyond their new part-time sched-
ules, causing the Respondent to rely on the same group of more 
cooperative drivers to meet its de
livery needs.  It also appears 
that other delays in implemen
ting the new distribution system, 
caused by delays in the delivering
 of new vehicles, have caused some apparent inefficiencies in
 the distribution system.  Such 
inefficiencies would not be unexpected during the transition 

phase of any reorganization.  In 
any event, McCanless testified, 
without dispute, that the Res
pondent had already realized sav-
ings in excess of $100,000 during the first 5 months under the new system.  Payroll records in evidence show that the Re-
spondent™s biweekly payroll for 
the distribution department is 
approximately $18,000 less than
 it was before the March 21 
election. 
Finally, the record establishes that the distribution depart-
ment was not the only part of
 the Respondent™s operation af-
fected by the compensation reduction plan implemented to 
meet ONI™s May directive to increase profit margins. By reduc-
ing the number and length of its delivery routes, the Respon-
dent was able to reduce the size of its fleet and lower mainte-
nance costs, resulting in the reduction of one fleet mechanic 
from a full-time to a part-time position.  In addition, two full-
time maintenance mechanics in the mailroom, who service the 
machines, were reduced to part
 time.  The Respondent also 
terminated its separate commercial printing business, resulting 
in the elimination of a full-time sales position, five full-time 
press positions and four part-t
ime positions in the mailroom 
that were associated with this operation.  Any remaining com-

mercial printing business is now
 handled by the Respondent™s 
main press and regular crew.  
The Respondent also eliminated 
one full-time and four part-time positions in the library, which 

is part of the newsroom, and laid off its janitorial employees, 
replacing them with a contractor. 
The General Counsel alleges that the Respondent re-
structured it™s distribution department and eliminated the full-
time drivers in retaliation for th
eir support of the Union, in 
violation of Section 8(a)(1) and 
(3) of the Act.  The General 
Counsel concedes in his brief that there is no direct evidence of 
unlawful motivation, relying instead on circumstantial evidence 
to prove an illegal motivation.  Under the General Counsel™s 
theory of the case, the Respondent 
tolerated inefficiencies in its 
full-time driver system for a number of years, informing the 
drivers, as recently as March, that it made economic sense to 
preserve full-time driver positions.  Vandermark™s recommen-
dation to eliminate all full-time drivers and replace some of 
them with nonunit transportation managers and independent 
distributors was made at precisely the moment that the Board™s 
hearing officer recommended that a new election be held be-
cause of the Respondent™s objec
tionable conduct.  That objec-tionable conduct included an alleged threat to full-time driver™s job security, a threat allegedly 
carried out on September 8 when the Respondent announced its ne
w distribution system.  Ac-
cording to the General Counsel, the Respondent was aware that 
the Union™s core support was among full-time drivers and, by 
eliminating them, it hoped to eliminate any remaining support 
for the Union before a new election could be held.  The General 
Counsel argues that further evidence of the Respondent™s dis-
criminatory motive may be found 
in the Respondent™s failure to 
consider other alternatives to elimination of the full-time driver 

classification and its failure to perform the ﬁadditional analysisﬂ 
recommended by the independent consultant. 
The Respondent counters this argument by pointing to the 
evidence that the Respondent™s restructuring of its distribution 
department occurred in the cont
ext of other operational changes 
made to reduce costs and increase its profit margins.  With 
respect to timing, the Respondent argues that the timing was 
explained by the directive from ONI in early May, not by the 
hearing officer™s report, pointing out that memos from Moss to 
the employees which predate the hearing officers recommenda-
tions establish that the Respondent was working on a plan to re-
structure its distribution system 
before it knew that a new elec-
tion would be held.  The Respondent further argues that it 
would make no sense for the Res
pondent to ﬁretaliateﬂ against 
full-time drivers, in anticipation of a new election, after the 
Union had lost the first election by a 3 to 1 margin.  In this 
regard, the Respondent points out 
that it rejected a recommen-
dation from its independent consu
ltant that would have elimi-
nated the entire unit in favor of a plan that retained most of the 
unit, but reduced their hours, a plan which might be expected to 
alienate the employees and cause them to vote for the Union in 
any new election.  Finally, the 
Respondent cites the savings it in fact achieved as further evidence that the restructuring was 

an economically motivated business decision unrelated to the union organizing campaign. 
In cases such as this, where the finding of a violation turns 
on motivation, the Board requires the General Counsel to estab-
lish, by a preponderance of the evidence, a prima facie case that 
union or protected activity was a 
motivating factor in the alleg-
edly unlawful conduct.  On such a showing, the burden shifts to 
the respondent to establish that it would have taken the same 
action even in the absence of union or protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  Accord: 
Advance 
Auto Parts Distribution Center, 
322 NLRB 910 (1997). The 
Supreme Court approved the Boar
d™s burden-shifting analysis 
in NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983).  As the General Counsel correctly points out, the Board 

frequently relies on circumstantial evidence to find a prima 
facie case of unlawful motivation because direct evidence is 
seldom available. See, e.g., 
Hambre Hombre Enterprises v. 
NLRB, 
581 F.2d 204 (9th Cir. 1978); 
Trader Horn of New Jer-
sey, 
316 NLRB 194, 198 (1995); and 
Abbey™s Transportation 
Services, 284 NLRB 698, 701 (1987), enfd. 837 F.2d 575 (2d 
Cir. 1988).  With respect to the Respondent™s burden in re-
sponse to a prima facie case, the Board has held that it must do 
more than merely show that it 
had a legitimate reason for taking 
the action in dispute.  To meet it™s 
Wright Line burden, a re-spondent must show by a preponde
rance of the ev
idence that it 
would have taken the same action even in the absence of union 
or protected activity.  
Hicks Oil & Hicksgas, 
293 NLRB 84, 85 
(1989).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360Applying this test to the evidence here, I find that the Gen-
eral Counsel has failed to make 
out a prima facie case that the union activity of the Respondent™s
 employees was a motivating 
factor in its decision to eliminate the full-time driver classifica-
tion.  There is no question that the Respondent™s drivers were 
engaged in union activity and 
that the Respondent was aware 
generally that the Union was seeking to represent this group of 
employees.  However, the record
 does not establish that the 
Respondent was aware that full-time drivers supported the Un-

ion to any greater extent than part-time drivers when it made 
the decision to eliminate thei
r positions.  Although Vandermark 
admitted that he was aware that the full-time drivers supported 

the Union because of concerns about job security, Moss credi-
bly testified that he thought the part-timers would be more in-
terested in the Union because they had the most to gain.
9 In 
fact, a significant part of Moss™ March 21 speech to the em-
ployees was aimed at convincing 
part-time employees that this 
was not the case.  Moreover, the fact that the Union garnered 
only 14 votes in the first elec
tion, when the Respondent em-
ployed 27 full-time drivers, could hardly have led the Respon-

dent to believe that full-time drivers overwhelmingly supported 
the Union.  
The Respondent clearly had 
antiunion animus as demon-
strated by the 8(a)(1) violation found above, as well as by the 
Respondent™s preelection campai
gn aimed at convincing the 
employees that union representation was not in their best inter-
est.
10  However, Moss™ statements about the cost of the Re-
spondent™s current distribution sy
stem and its efforts to pre-serve full-time jobs, found by the 
Board to be sufficient to set 
aside the results of the first elec
tion, does not establish that the 
Respondent was motivated by un
ion activity when it made a 
decision later to change that system.  I have found above that 

the Respondent did not threaten 
employees through these state-
ments, but merely apprised th
em of the economic realities 
facing the Respondent and e
xpressed his opinion how unioniza-
tion might impact the Respondent™s operation.  The fact that the 
economic reality caused the Res
pondent to change its distribu-
tion system, even after the Union had lost the election, hardly 
proves that fear of unionization motivated the Respondent™s 
action.  In this regard, I note that Moss credibly testified that, 
although it made ﬁeconomic sens
eﬂ to preserve full-time jobs 
when he spoke to employees in
 March, it no longer made eco-
nomic sense to do so in July and August, because the Respon-
dent was now operating under a corporate directive to reduce 
its cost and increase its profit margin. 
Although, as the General Counsel argues, the timing of the 
Respondent™s announced change
, coming after the hearing 
officer recommended a new election, is suggestive of an unlaw-
ful motivation, I find that the reco
rd establishes that this was no 
more than a coincidence.  The changes to the Respondent™s 
distribution system, including th
e elimination of the full-time 
driver classification, occurred at the same time that the Re-
                                                          
                                                           
9 Stroppel confirmed that this perception was true. 
10 In the past, the board has relied on such campaign propaganda to 
prove animus, although many courts ha
ve rejected this reliance.  See 
Holo-Krome Co. v. NLRB, 907 F.2d 1343 (2d Cir. 1990); Cf. 
Lancaster 
Fairfield Hospital, 311 NLRB 401 (1993). 
spondent was reducing its compensation costs by offering buy-
outs to employees, reorganizing other areas of the business and 
laying off employees, all in re
sponse to a directive from its corporate parent to increase its profit margin.  While the 
changes in the distribution department were announced after 
the Respondent had already imple
mented the other changes, 
written communications to employees before there was any 
recommendation for a new election establish that the Respon-
dent was working on restructuring the distribution department 
since June.11  Vandermark™s credible testimony confirms that 
the timing of the Respondent™s decision to achieve its goal of 
reducing costs by eliminating full-time drivers was unrelated to 
the pending representation case.  Thus, it was the ONI directive 
that intervened to cause the Respondent to rethink the way it 
distributed its product rather than the prospect of a second elec-
tion.  See Gem Urethane Corp., 
284 NLRB 1349 (1987); Royal 
Coach Sprinkler, Inc., 
268 NLRB 1019 (1984).  
The General Counsel also relies on the assurances allegedly 
given by Vandermark and Lieb 
to Benson, Muldoon and other 
drivers, that there would be a certain number of full-time driver 
positions remaining after any restructuring of the distribution 
department, as proof that the timing of the Respondent™s deci-
sion was related to the hearing officer™s report rather than the 
ONI directive.  Even assuming 
such assurances were given, they occurred at a time when the Respondent had not yet final-

ized its restructuring plan, as shown by Moss™ July 16 memo.  
There is no dispute that the Respondent was considering, dur-
ing this period, alternative di
stribution plans that ranged from elimination of the entire unit th
rough outsourcing to a plan to 
have all full-time drivers.  The ﬁassurancesﬂ thus fell within the 
range of alternatives being cons
idered.  The timing of its subse-
quent choice not to retain any full-time drivers does not compel 
a finding of unlawful motivation in light of the other evidence 
in the record. 
In finding that the preponderance of the evidence does not 
establish that union activity was a motivating factor in the Re-
spondent™s decision, I have also considered the undisputed 
evidence that the ONI directive to reduce costs and increase 
profit margins was a corporatewide phenomena and that, even 
within the Respondent™s operations
, resulted in the elimination 
of other job classifications a
nd the reduction of other employ-
ees from full-time to part-time.  The fact that employees who 
were not involved in the uni
on™s organizing campaign were adversely affected by the Res
pondent™s compensation reduction 
program is further evidence that the decision to eliminate full-
time drivers was not unlawfully motivated.  See 
Advance Auto 
Parts Distribution Center, 
supra. The fact that the changes 
implemented had the desired eff
ect, while not determinative on 
the issue of motive, is further support for the conclusion that 
 11 In fact, the record establishes that the Respondent had been elimi-
nating full-time routes through attriti
on for several years.  Benson him-
self acknowledged that there were 
rumors before any union activity 
commenced that the Respondent was thinking of eliminating full-time 
drivers.  This is further evidence that the plan announced on September 
8 was not something that was hastily crafted together in response to the 
possibility of a rerun election, but rather the result of careful considera-
tion of alternatives that had been und
er consideration for some time to 
address inefficiencies in the department.  
 TIMES-HERALD RECORD 361the Respondent™s decision was 
a legitimate business decision and not motivated by unlawful considerations.  
Robinson 
Furniture, Inc., 
286 NLRB 1076 (1987).  Finally, although the 
Respondent created seven new full-time nonunit transportation 
manager positions to perform some of the duties of the elimi-
nated driver positions, this does not establish that the Respon-
dent still had a need for full-time drivers.  I found that Vander-
mark™s explanation of the reasons for creating this position was 
credible and plausible and note 
that other supervisory positions 
in the mailroom were created at the same time.  
Even assuming that the Genera
l Counsel had established a 
prima facie case of unlawful discrimination, the preponderance 
of the evidence here establishes that the Respondent would 
have taken the same action even
 in the absence of union activ-
ity.  Thus, contrary to the 
General Counsel™s arguments, the 
record here shows that the Respondent did consider alternatives 
to eliminating the full-time drivers and did a substantial analy-
sis before arriving at its decision.  In fact, the Respondent con-
sidered and rejected a recommendation to eliminate all its driv-

ers by contracting out its delivery operation. McCanless™ Au-
gust 23 memo detailing the costs 
and savings associated with 
implementation of Vandermark™
s recommendation shows that the Respondent had a valid and 
reasonable basis for choosing 
the plan it did.  It is not for 
the Board to decide whether other 
steps might have been equally ef
fective or to substitute its busi-
ness judgment for that of the Respondent.  Rather, the crucial 
question is whether the business reason advanced by the Re-
spondent was honestly invoked and,
 in fact, caused the change. 
Ryder Distribution Resources, 311 NLRB 814 (1993); Gem Urethane Corp., supra.  Based on the above and the record as a whole, I find that the 
Respondent did not violate Section 
8(a)(1) and (3) of the Act by 
restructuring its distribution department to eliminate all full-

time driver positions
.  Accordingly, I shall recommend dis-
missal of this allegation of the complaint. 
CONCLUSIONS OF LAW 
1. By threatening employees that they would receive less 
benefits than nonunion employees if
 they selected the Union to 
be their collective-bargaining representative, the Respondent is engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act. 
2. The Respondent did not threaten employees with loss of 
jobs if they selected the Union to be their collective-bargaining 
representative, in violation of 
Section 8(a)(1) of the Act, by 
statements made by President 
and Publisher James Moss on 
March 21. 
3. The Respondent did not violate Section 8(a)(1) and (3) of 
the Act on September 8 when it eliminated all full-time driver 
classifications as part of a rest
ructuring of its distribution de-
partment. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The Respondent, Orange County 
Publications, an unincorpo-rated division of Ottoway Newspaper, Inc., d/b/a The Times-
Herald Record, Middletown, New York, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees that 
they would receive less bene-
fits than nonunion employees if they selected Communications 
Workers of America, Local 1120, AFLŒCIO, or any other labor 
organization, to be their collective-bargaining representative. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Middletown, New York, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
13   Copies of the notice, on forms provided 
by the Regional Director for Re
gion 34, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since March 21, 1998. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
                                                          
 12 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  